DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 7 and 9 – 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chu (US 20090106178).

Regarding claim 1, Chu discloses:
a system associated with a real environment executing a current algorithm (Fig. 1 and ph. [0023] – [0024] disclose such a system for real-time production environment evaluation), the system comprising:
an available algorithm data store containing information about a set of available algorithms (at least Fig. 22 and ph. [0146] - [0151] disclose the models (which are programs/ algorithms) that are evaluated from various possible models (therefore there is a set of models/algorithms); and
an algorithm selection platform coupled to the available algorithm data store (at least Fig. 22 and ph. [0146] - [0151] disclose the models as being evaluated and to determine the best, where there are different aspects of the overall software system that perform the evaluation and ultimate replacement selection (which is to say that there is an algorithm selection platform)), the algorithm selection platform including:
a data connection to access the information about the set of available algorithms (at least Fig. 22 and ph. [0146] - [0151] disclose the models that use the different data accessed to evaluate the models variables that were passed to the evaluation code handling, which is then to say that the data is connected to poll for evaluation to take place), and
at least one selection computer processor coupled to the data connection (at least Fig. 22 and ph. [0146] - [0151] at least one processor is needed to perform the replacement/ selected model) to:
define, based on an analysis of metadata associated with the current algorithm executing in the real environment, one or more criterion for selection of at least one of the set of available algorithms (at least ph. [0142] disclose the use of scores from the evaluating of the different algorithms (note the score is data derived by the performance data, making it metadata) where these functions are performed as part of the system that will run when commanded in a real-time environment as per at least Fig. 1 and ph. [0023] – [0024]), the one or more criterion describing a functional characteristic of the metadata (at least ph. [0142] discloses that the scores are used to rank orders, making the evaluation metric (i.e. a criterion) used for comparing the scores descriptive for the purpose of comparison and functional in its use within the system),
compare the information about each of the pool of available algorithms with at least one requirement associated with the current algorithm executing in the real environment (at least Fig. 22 and ph. [0146] -  [0151] disclose the models / algorithms) are evaluated from various possible models and selects the best replacement among the plurality (pool) of possible models/algorithms, and this evaluation for selecting the best may only occur as a result of comparing the models to determine the best), 
automatically determine algorithm execution context information, based on said comparison and the algorithm execution context information, 
select at least one of the set of available algorithms as a potential replacement algorithm based on the comparison (at least Fig. 22 and ph. [0146] - [0151] disclose the models / algorithms are processed by the computing system (not by a human, and therefore is automatically handled) evaluated from various possible models where the models use their various variables (which reflect parameters of the model which in turn describe state/context information about the system for evaluation) and this is ultimately used as part of the overall model/algorithm performance evaluation and where even ph. [0142] discloses that based on the scores of the prospective algorithms they are ranked (and therefore were compared)), and 
transmit an indication of the selected at least one potential replacement algorithm (at least Fig. 22 and ph. [0146] -  [0151] disclose the models / algorithms are replaced with a selected best replacement, for the system to understand that there is now a new “best” model, it must be marked/noted (i.e. some indication must exist) to delineate it as the best, otherwise it is lost again amongst the pool of all the algorithms, and where this clearly establishes a best, some form of indication of it being the best must exist and is sent/transmitted to the appropriate segments of code for handling).

Claim 13 is a method version of claim 1 and is likewise rejected.
Claim 18 is a non-transitory, computer-readable medium storing program code version of claim 1 and is likewise rejected, where such the medium storing such instructions executed by such a processor is required by Chu for the disclosed features throughout the reference to function.

Regarding claims 2 and 14, the rejections of claims 1 and 13 are incorporated and Chu discloses:
an algorithm evaluation platform coupled to the algorithm selection platform (at least Fig. 22 and ph. [0146] - [0151] disclose the models / algorithms are evaluated from various possible models and selects the best replacement among the plurality of possible models/algorithms, and this evaluation for selecting the best may only occur as a result of comparing the models to determine the best and as different aspects of software/code are used for the comparison and selection of the models, they each have their own respective platform and as the data from the evaluation must be passed to the selection routine(s) they are in some manner connected/coupled) and adapted to:
receive the indication of the at least one potential replacement algorithm (as mentioned above, as a *best model is determined and a selection of a new model is made, some indication denotes that for that new best model), 
arrange for the at least one potential replacement algorithm to execute in a shadow environment (at least Fig. 22 and ph. [0146] - [0151] disclose the models / algorithms are evaluated in test environments, which are then separated/ compartmentalized from the overall system as it performs whatever other duties for it to perform), and
compare performance of the at least one potential replacement algorithm with performance of the current algorithm in the real environment (at least Fig. 22 and ph. [0146] - [0151] disclose the models / algorithms are evaluated to find the best, which requires comparison and as Fig. 1 and ph. [0023] – [0024] disclose this is for real-time situations).

Regarding claims 3 and 15, the rejections of claims 2 and 14 are incorporated and Chu discloses:
when the performance of a potential replacement algorithm exceeds performance of the current algorithm in the real environment, arrange for that potential replacement algorithm to become the current algorithm (at least Fig. 22 and ph. [0146] - [0151] disclose the models / algorithms are evaluated to find the best and the new best model replaces the old best).

Regarding claims 4 and 16, the rejections of claims 3 and 15 incorporated and Chu discloses:
the at least one potential replacement algorithm executes in the shadow environment (testing environment as previously mentioned) based on at least one of: (i) historical data associated with the real environment (ph. [0149] discloses variables that the system must have had previous access too, and as such are historical), and (ii) a substantially real-time stream of information from the real environment.

Regarding claims 5 and 17, the rejections of claims 3 and 15 are incorporated and Chu discloses:
a plurality of algorithm components are automatically combined to create a potential replacement algorithm (at least Fig. 22 and ph. [0146] - [0151] disclose the models / algorithms are evaluated to find the best and the new best model replaces the old best (note, at the very least, the system used to test, evaluate and replace the models is such an algorithm which will occur when the programming of the system so demands this to happen).

Regarding claim 6, the rejection of claim 5 is incorporated and Chu discloses:
the combination is based at least in part on the algorithm execution context information (the system algorithm uses the variables described in at least ph. [0149] and, as stated, these variables are parameters that reflect the state/context of the models being evaluated).

Regarding claim 7, the rejection of claim 3 is incorporated and Chu discloses:
the at least one requirement associated with the current algorithm executing in the real environment comprises at least one of: (i) an input type (at least ph. [0149] discloses several possible classification variables that are used by (therefore input into) the models), (ii) an input format, (iii) an output type, (iv) an output format, and (v) a resource requirement.

Regarding claims 9 and 19, the rejections of claims 1 and 18 are incorporated and Chu discloses:
the information about the set of available algorithms comprises metadata including at least one of: (i) an identifier, (ii) a description, (iii) an implementation type, (iv) a version, (v) input data, (vi) output data, (vii) a resource requirement, (viii) context information, (ix) historical performance data, (x) an author, (xi) compliance information, and (xii) license information (at least ph. [0078] – [0079] disclose that life cycle / age identifiers must exist among the models).

Regarding claims 10 and 20, the rejections of claims 1 and 18 are incorporated and Chu discloses:
the algorithm execution context information is associated with at least one of: (i) a geographic location, (ii) a weather condition, (iii) a time of day, (iv) another algorithm, (v) a cloud edge environment, (vi) historical data, and (vii) hardware (the variables in at least ph. [0149] are all part of a system that evaluates models run on computing devices that use hardware and are therefore *associated* with it, they are also associated with the data that was previously available for use in the models and therefore that data was historical, note – “associated” is very broad).

Regarding claims 11 and 21, the rejections of claims 1 and 18 are incorporated and Chu discloses:
the algorithm execution context information is determined based at least in part on: (i) a priori information, (ii) a deep learning model, (iii) a sparse learning technique, (iv) a directly measured value, (v) an inferred value, and (vi) a genetic algorithm (the variables described in at least ph. [0149] describe geographic, demographic, etc. information that would not, at least initially, be inherently within the data of the system, and had to be input from other data sources).

Regarding claim 12, the rejection of claim 1 is incorporated and Chu discloses:
multiple types of algorithm execution context information are determined (at least Fig. 22 and ph. [0146] - [0151], describe various variables that are considered as part of the models when they are evaluated).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Gopinathan et al. (hereinafter Gopinathan, US 20150142713).

Regarding claim 8, the rejection of claim 3 is incorporated and Chu discloses using comparisons some performance to rank scores (see at least ph. [0142]).  Chu does  not expressly disclose, however, Gopinathan discloses:
performance is based on at least one of: (i) an accuracy, (ii) a precision, and (iii) a level of confidence (at least ph. [0054] discloses the better results of its models including more accurate estimates).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Chu by the teachings of Gopinathan in order to have more reliable models for better performance results on those models.  
Response to Arguments
Applicant argues that the art of reference (Chu in particular in regard to claim 1) does not disclose the limitation “the system including at least one selection computer processor to define, based on an analysis of metadata associated with a current algorithm executing in a real environment, at least one requirement for selection of at least one of the set of available algorithms, the at least one requirement describing one or more of a type, a format, or a function.”  As this limitation is not applicable to amended claim 1 (or 13 and 18) it is not considered.  Instead the added limitation of “the one or more criterion describing a functional characteristic of the metadata” is considered.  As to that end the stated explanation presented in the rejection presented above is applied.  
Relatedly, Applicant argues that Chu’s use of scores do not describe functional characteristics of the metadata.  However, the scores are themselves the metadata (as a score is determined by evaluation of data, thus creating new information derived from the previous data that was used to determine the score) and the cited ph. [0142] of Chu indicates that it uses such descriptive characteristics of the scores to rank the score and associated orders of the scores.  As such, the Chu reference teaches the presented claim amendment.
Applicant’s remaining arguments rest upon the assertion above being positive.  However, as this is not the case the remaining arguments are also not found as convincing.
As Applicant’s amendments and arguments are not found as convincing the previous art rejections stand.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG C DORAIS whose telephone number is (571)270-3371. The examiner can normally be reached M-S 6:00 - 10:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRAIG C DORAIS/Primary Examiner, Art Unit 2194